Citation Nr: 1147397	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO. 09-47 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In the November 2009 Substantive Appeal, the Veteran asserted he is "not employable" due to his service-connected PTSD. The Veteran is also in receipt of service connection for type II diabetes mellitus. In view of the Veteran's assertion, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record and is also REFERRED to the Agency of Original Jurisdiction (AOJ). See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion). See also VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996) (if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, referral to the RO, rather than remand, would be the appropriate action).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the issue of an initial rating greater than 30 percent for PTSD. Specifically, VA mental health counseling records from the VA Medical Center (VAMC) in Huntington, West Virginia must be secured. 

In his March 2009 Notice of Disagreement (NOD), the Veteran indicated he is attending weekly counseling sessions and receiving psychiatric medication at the VAMC in Huntington, West Virginia. These mental health treatment records have not been secured and associated with the other evidence in his claims file. The Veteran's VA treatment records on file only date to January 2009. Since the Veteran says he has since received additional relevant treatment for the PTSD disorder on appeal, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:
 
1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his PTSD disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA records of mental health treatment dated from January 2009 to the present from the VAMC in Huntington, West Virginia. See March 2009 NOD that identified additional VA counseling records dated after January 2009. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. In particular, the RO/AMC should consider whether any further VA mental disorders examinations are necessary for a comprehensive adjudication of the claim. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate PTSD issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


